Luke, J.
The plaintiffs sued the railroad company for damages, alleging that they had been damaged by reason of the construction of a railroad across their land and the enclosing of certain claimed ways of entrance thereto, etc. At the conclusion of the plaintiffs’ evidence the court granted a nonsuit, and upon this judgment error is assigned. An examination of the evidence shows that the plaintiffs were inconvenienced by reason of the railroad embankment and the closing of a certain passageway, which, however, was not a private way or a public road as defined by law, and that there is a way to get across the railroad and reach the lands of the plaintiffs, though not as convenient as one would wish. But before the railroad was built, condemnation proceedings were had, and the plaintiffs’ damages were, by a verdict of a jury in the superior court upon an appeal from the return of the assessors in the condemnation proceeding, assessed as to the very lands now giving rise to the claim for damages. We see no error in the nonsuit. See Cox v. E. T. &c Railroad, 68 Ga. 446; Civil Code (1910), § 807.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.